Citation Nr: 0832384	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-37 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis, 
including as a result of exposure to Agent Orange. 

2.  Entitlement to service connection for a skin condition, 
including as a result of exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970, including combat service in Vietnam, and his 
decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the above claims.  In 
July 2008, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  

The issue of service connection for a skin disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's chronic bronchitis was not manifested during 
his active service or for many years thereafter, nor is the 
veteran's currently diagnosed chronic bronchitis otherwise 
causally related to such service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
chronic bronchitis have not been met.  38 U.S.C.A. §§ 1110, 
1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in January 2005 
informed the veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the veteran's claim for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO has obtained the veteran's 
VA treatment records and provided him with a hearing.  There 
is no indication from the claims file that the veteran sought 
private treatment for his chronic bronchitis, and 
accordingly, no such records could be obtained.  Efforts were 
made in June 2004, February 2005, and March 2005 to recover 
the veteran's service medical records; however, in February 
2005, the Naval Medical Center responded that a thorough 
search failed to locate inpatient or outpatient records and a 
formal finding was made in April 2005 that the veteran's 
service medical records were unavailable.  

No VA examination is necessary to satisfy the duty to assist 
in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA must 
obtain a medical examination or opinion when such is 
necessary to make a decision on a claim.  Specifically, a VA 
examination is required where the record contains competent 
evidence of a current disability, and indicates that the 
disability or symptoms may be associated with military 
service, but does not contain sufficient evidence for the 
Secretary to make a decision.  Id.  As discussed below, there 
is no competent evidence that the veteran's condition either 
manifested in service or is otherwise related to an event in 
service.  The veteran has not reported experiencing 
continuity of symptomatology since service.  In such 
circumstances, there is no duty to obtain a medical 
examination or opinion.  McClendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).  The statutory duty of VA to assist veterans 
in developing claims does not include a duty to provide a 
veteran with a medical examination and medical opinion absent 
a showing of a causal connection between his disability and 
his military service.  38 U.S.C.A. § 5103A(a, d); Wells v. 
Principi, 326 F.3d. 1381 (Fed. Cir. 2003).  

The duty to assist has thus been satisfied and there is no 
reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


II.  Service Connection

The veteran contends that his currently diagnosed chronic 
bronchitis was incurred in service due to exposure to Agent 
Orange.  Service connection is established where a particular 
injury or disease resulting in disability was incurred in the 
line of duty in active military service or, if pre-existing 
such service, was aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In 
order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In addition, service connection may be established on a legal 
"presumption based on herbicide exposure where a veteran 
served on active duty in the Republic of Vietnam during the 
Vietnam era and has a certain listed disability.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) (2007).  Such a veteran 
is presumed to have been exposed to herbicide agent (Agent 
Orange) during service unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  Id.; McCartt v. West, 12 Vet. 
App. 164, 166 (1999).  

The veteran served in the Republic of Vietnam from June 1969 
to March 1970, and there is no affirmative evidence in his 
claims file indicating that he was not exposed to herbicide 
agents, therefore, he is presumed to have been exposed to 
such agents.  38 C.F.R. § 3.307(a)(6)(iii) (2007).  
Accordingly, he is entitled to the presumption of service 
connection based on exposure to herbicides used in Vietnam 
where VA has found a positive association between the 
condition and exposure. 

Under 38 C.F.R. 3.309(e), VA has determined that a positive 
association exists between exposure to herbicides, including 
Agent Orange, and the subsequent development of the following 
conditions:  Chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Chronic lymphocytic leukemia; Multiple myeloma; Non-
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma); Leiomyosarcoma; 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); Proliferating 
(systemic) angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; and Malignant 
ganglioneuroma.

VA has also determined that the following diseases are not 
associated with exposure to herbicide agent: Hepatobiliary 
cancers; Nasopharyngeal cancer; Bone and joint cancer; Breast 
cancer; Cancers of the female reproductive system; Urinary 
bladder cancer; Renal cancer; Testicular cancer; Leukemia 
(other than chronic lymphocytic leukemia); Abnormal sperm 
parameters and infertility; Parkinson's disease and 
parkinsonism; Amyotrophic lateral sclerosis; Chronic 
persistent peripheral neuropathy; Lipid and lipoprotein 
disorders; Gastrointestinal and digestive disease; Immune 
system disorders; Circulatory disorders; Respiratory 
disorders (other than certain respiratory cancers); Skin 
cancer; Cognitive and neuropsychiatric effects; 
Gastrointestinal tract tumors; Brain tumors; Light chain-
associated amyloidosis; Endometriosis; and Adverse effects on 
thyroid homeostasis.  68 Fed. Reg. 27, 630 (May 20, 2003).

Chronic bronchitis is not one of the positively associated 
conditions.  Accordingly, the veteran is not entitled to the 
presumption of service connection based on exposure to 
herbicides under 38 C.F.R. § 3.307(a), and he must establish 
that his chronic bronchitis had its onset during service or 
is related to an in-service disease or injury.  

Although the veteran's service medical records are 
unavailable, in a January 2005 statement, the veteran 
reported that his first treatment for chronic bronchitis was 
not until after separation from service, in 1970 or 1971.  
During his July 2008 hearing, he reported that he was not 
treated for bronchitis until 2002.  

A complete copy of the veteran's VA treatment records have 
been associated with the claims file, including records dated 
from June 1971 to May 1972.  Although records from April 1972 
indicate that the veteran had a sore throat and was diagnosed 
with tonsillitis, for which he had his tonsils removed in May 
1972, these records do not indicate that the veteran was 
treated for bronchitis in the early 1970s.    

The first evidence of treatment for bronchitis is in October 
2001, more than thirty years after separation from service, 
when the veteran sought VA treatment for chest pain and 
coughing, and was diagnosed with acute bronchitis.  Although 
the Board concedes that the veteran has chronic bronchitis, 
there is no competent evidence in the veteran's claims file 
that indicates that this condition had its onset during his 
time in service or is related to any in-service disease or 
injury.  Despite VA treatment for this condition, at no point 
has a medical opinion linked the onset of the veteran's 
chronic bronchitis to his time in service.  

The Board acknowledges that the veteran is a veteran of 
combat, but he has not stated that he had bronchitis during 
service.  See 38 U.S.C.A. § 1154(b).  Nor has he stated that 
he experienced continuity of symptomatology since service.  
Further, the lengthy period of more than 30 years without 
treatment is evidence that there has not been a continuity of 
symptomatology, which weighs heavily against the veteran's 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Although the Board does not question the sincerity of the 
veteran's conviction that his chronic bronchitis was caused 
by service, as a lay person, he is not competent to establish 
a medical etiology merely by his own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) (2007) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements, or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Because he is not professionally qualified to 
suggest a possible medical etiology, and since there is no 
competent medical evidence of record showing that the 
veteran's chronic bronchitis was related to service, service 
connection for this condition must be denied.  

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the veteran's claim 
for service connection for chronic bronchitis.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The evidence in 
this case is not so evenly balanced so as to allow for 
application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).  
Accordingly, the veteran's claim for service connection for 
chronic bronchitis is denied.  

ORDER

Service connection for chronic bronchitis is denied.  




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran contends that he has a skin condition, which he 
reports began during service and has been persistent since.  
In cases where a veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease 
the evidentiary burden of a combat veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  Here, because the veteran's report of having 
skin problems during his combat service in Vietnam is 
consistent with the circumstances, conditions and hardships 
of that service, VA must accept that he incurred the in-
service injury.

To establish service connection, however, there must be 
medical evidence of a current disability and a nexus between 
the current disability and the combat injury.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 
9 Vet. App. 521, 523-24 (1996).  Here, because the veteran 
reports having recurrent symptoms of a skin condition since 
service, VA must afford him an examination to determine 
whether this condition is related to service, to include in-
service exposure to Agent Orange.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also Stefl v. Nicholson, 21 Vet. 
App. 120 (2007).  On remand, any recent VA treatment records 
pertaining to the veteran's reported skin condition should 
also be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies 
of the veteran's treatment records 
related to a skin condition from the 
Shreveport, Louisiana, VA Medical 
Center, dated since August 2005.
  
2.  Thereafter, schedule the veteran 
for a VA skin examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests 
should be conducted.

The examiner should describe and 
diagnose any current manifestations of 
the veteran's skin condition.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any currently 
diagnosed skin condition had its onset 
during active service or is related to 
any in-service disease or injury, 
including Agent Orange exposure in 
Vietnam.  In doing so, the examiner 
should acknowledge the veteran's report 
of a continuity of symptomatology since 
service and the lay statements of 
record.  

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

3.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


